Grant, J.
(after stating the facts). 1. The court very clearly instructed the jury in accordance with the rule in Friar v. Smith, 120 Mich. 411 (79 N. W. 633, 46 L. R. A. 229). There was evidence that neither the defendant nor his vendee had any knowledge that either was paying plaintiff a commission. Plaintiff, under his own testimony, was not a middle man, under the rule of that case. He negotiated the trade himself with the defendant, who did not know who the real vendee was until he had executed his contract to the plaintiff.'
2. Plaintiff was not a real-estate dealer, and never attempted to negotiate a sale before. This fact, and his relations and dealings with the defendant, were competent ■evidence for the jury to consider in determining whether, even under the plaintiff’s own statement, there was an implied contract of employment.
Judgment affirmed.
The other Justices concurred.